Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 6, 7, 8, 10, 11, 12, 21, 22, 25, 26, 27, 28, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3404300 (provided by applicant, see English translation provided herein, hereafter referred to as DE ‘300) in view of JP 2000209970 (previously provided, see English translation previously provided, hereafter referred to as JP ‘970).
For claim 1,  DE ‘300 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) comprising: 
a rack (rack structure as seen in figs. 1 and 2)
at least one track assembly (5, 6, fig. 3) fixedly connected to said rack (see fig. 2); 
a plurality of tray assemblies (2) wherein each of said tray assemblies is configured to be movably connected to and supported in a position by said at least one track assemblies assembly (2 on 6 as per fig. 3 and translation);

DE ‘300 is silent about a carriage movably connected to said rack; and a first manipulator operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies.
JP ‘970 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) including a rack (3) and a plurality of tray assemblies (4) and further comprising:
a carriage (5, 6) movably connected to said rack (para 0026, fig. 2); and 
a first manipulator (10, 11) operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies (fig. 2, 5 moves trays from one track and can put them on another track 2 to move trays to various growing zones, para 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carriage and first manipulator, as taught by JP ‘970, into the growing system of DE ‘300 to fully automate the delivery and movement of trays to increase efficiency, productivity, and crop yields.
For claim 5, DE ‘300 as modified by JP ‘970 further teaches wherein said tray assembly is configured for low friction movement along said at least one track assembly (DE ‘300 fig. 3 and para 0040 or JP’970 para 0036-0037).
For claim 6, DE ‘300 as modified by JP ‘970 further teaches wherein said tray assembly includes features for lifting through the forceful input of the first manipulator (JP ‘970 sides of 4 to which 11 
For claim 7, DE ‘300 as modified by JP ‘970 further teaches wherein said tray assembly is configured to facilitate growth of organic systems (DE ‘300 any plants can be grown in tray 2, the tray facilitates growth and will facilitate organic growth).
For claim 8, DE ‘300 as modified by JP ‘970 further teaches wherein said tray assembly is configured to house electromechanical equipment (tray of DE ‘300 can hold electromechanical equipment and JP ‘970 tray houses temp detector 21 can house other electromechanical equipment, the structure of tray 4 allows equipment to be housed therein)
For claim 10, DE ‘300 as modified by JP ‘970 is silent about a fan module configured to provide forced convection along the length of said at least one track assembly.
JP ‘970 further teaches further comprising a fan module (26) configured to provide forced convection along the length of said at least one track assembly (para 0041-0042 a fan can force convection along the length of track).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a fan module, as taught by JP ‘970, into the growing system of DE ‘300, to control the humidity and air flow to plants for improved plant growth. 
For claim 11, DE ‘300 as modified by JP ‘970 further teaches wherein said rack is placed within an environmentally-controlled enclosure configured to regulate air quality (DE ‘300 para 0007 and JP ‘970 para 0042, conditions to the plant as well as ventilation is controlled, it is clear the rack is in an environmentally-controlled enclosure).
For claim 12, DE ‘300 as modified by JP ‘970 is silent about wherein said environmentally-controlled enclosure includes a chemical mixing and delivery system configured to administer chemical mixtures to said at least one track assemblies tray assembly.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a chemical mixing and delivery system, as taught by JP ‘970, into the system of DE ‘300, in order to control nutrient delivery to plants and improve plant growth and production.
For claim 21, DE ‘300 as modified by JP ‘970 is silent about wherein at least one of the plurality of tray assemblies comprises a frame insert operative]y connected to a template frame.
JP ‘970 further discloses wherein at least one of the plurality of tray assemblies comprises a frame insert (H, fig. 3, para 0030) operative]y connected to a template frame (the upper frame of 4 in which F sits in fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to a frame insert, as taught by JP ‘970, into the system of DE ‘300, in order to better hold and space plants within the tray.
For claim 22, DE ‘300 as modified by JP ‘970 further teaches at least one wheel (fig. 3 of DE ‘300, 9) attached to the template frame (as attached to the template frame of JP ‘970 as modified above) configured to movably connect the template frame to the at least one track assembly (see fig. 3 of DE ‘300).
For claim 25, DE ‘300 as modified by JP ‘970 further teaches wherein the first manipulator is configured to exert force on a tray assembly at the end of the serial chain until the tray assemblies within the serial chain have indexed one full tray assembly width (the manipulator of JP ‘970 as added to the end of the rack of DE ‘300 will perform this function, see fig. 3 of DE ‘300).

For claim 27, DE ‘300 as modified by JP ‘970 further teaches wherein the tray assemblies are configured for movement relative to the parallel tracks (see fig. 3 of DE ‘300).
For claim 28, DE ‘300 as modified by JP ‘970 further teaches at least one low-friction mechanism mounted on each tray assembly and configured for engagement with bearing surfaces of said parallel tracks (see fig. 3 of DE ‘300, wheels 9).
For claim 30-31, DE ‘300 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) comprising: 
a rack (rack structure as seen in figs. 1 and 2)
at least one track assembly (5, 6, fig. 3) fixedly connected to said rack (see fig. 2); 
a plurality of tray assemblies (2) wherein each of said tray assemblies is configured to be movably connected to and supported in a position by said at least one track assemblies assembly (2 on 6 as per fig. 3 and translation);
wherein said tray assemblies are configured to be pushed as a serial chain of tray assemblies via the first manipulator from a first end of the rack, wherein adjacent tray assemblies are configured to contact each other within the serial chain (fig. 3 and translation para 0040).
DE ‘300 is silent about a first carriage movably connected to said rack; and a first manipulator operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies.
JP ‘970 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) including a rack (3) and a plurality of tray assemblies (4) and further comprising:

a first manipulator (10, 11) operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies (fig. 2, 5 moves trays from one track and can put them on another track 2 to move trays to various growing zones, para 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carriage and first manipulator, as taught by JP ‘970, into the growing system of DE ‘300 to fully automate the delivery and movement of trays to increase efficiency, productivity, and crop yields.
DE ‘300 as modified by JP ‘970 is silent about a second carriage movably connected to a second end of the rack opposite the first end; and a second manipulator operably connected to said second carriage configured to autonomously retrieve and move one of said tray assemblies; wherein said second manipulator is configured to receive at least one tray assembly pushed by said first manipulator, further wherein said tray assemblies are configured to be pushed as a serial chain of tray assemblies via the second manipulator from the second end of the rack.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second carriage mechanism at a second end of the rack of DE ‘300 as modified by JP ‘970, in order to automate movement of trays at the end of the line of DE ‘300 and thus further optimize productivity and plant growth, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 32,  DE ‘300 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) comprising: 
a rack (rack structure as seen in figs. 1 and 2)
at least one track assembly (5, 6, fig. 3) fixedly connected to said rack (see fig. 2); 

wherein said tray assemblies are configured to be pushed and pulled as a serial chain of tray assemblies via the first manipulator from an end of the rack, wherein adjacent tray assemblies are configured to contact each other within the serial chain (fig. 3 and translation para 0040).
DE ‘300 is silent about a carriage movably connected to said rack; and a first manipulator operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies.
JP ‘970 teaches an apparatus for autonomous controlled environment agriculture (see figs. and description) including a rack (3) and a plurality of tray assemblies (4) and further comprising:
a carriage (5, 6) movably connected to said rack (para 0026, fig. 2); and 
a first manipulator (10, 11) operably connected to said carriage configured to autonomously retrieve and move one of said tray assemblies from a first position supported by a first one of said track assemblies to a second position supported a second one of said track assemblies (fig. 2, 5 moves trays from one track and can put them on another track 2 to move trays to various growing zones, para 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a carriage and first manipulator, as taught by JP ‘970, into the growing system of DE ‘300 to fully automate the delivery and movement of trays to increase efficiency, productivity, and crop yields.
For claim 33, DE ‘300 as modified by JP ‘970 further teaches, whereon the at least one wheel attached to the template frame comprises four wheels (see fig. 3, first tray has four wheels), wherein .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘300 as modified by JP ‘970, as applied to claim 1 above, in further view of Kabakov (US 2016/0183486).
For claim 2, DE ‘300 as modified by JP ‘970 is silent about said tray assembly includes a tag having RFID or optical characteristics for identification or machine localization.
Kabakov teaches an apparatus for autonomous controlled environment agriculture (abstract and figs.) including trays includes a tag having RFID or optical characteristics for identification or machine localization (para 0015, 0082).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an RFID tag as taught by Kabakov, into the tray of DE ‘300 as modified by JP ‘970, in order to “provide an indication as to the position of individual growing troughs 210, as well as identifying the trough so that the corresponding crop type and growth schedule can be retrieved from a database, thereby allowing determination by a computerized crop management system of the various treatments and/or processing needed by the crops in individual growing troughs” (Kabakov para 0082).
For claim 3, DE ‘300 as modified by JP ‘970 and Kabakov further teaches wherein said RFID feature operates at 125-134 Khz, 13.56 Mhz, 433 Mhz, or 860-960 MI hz and is actively or passively powered (para 0082 of Kabakov, 30 kHz and 300 kHz, which encompasses 125-134, must be controlled one of actively or passively).
For claim 4, DE ‘300 as modified by JP ‘970 and Kabakov further teaches wherein said tag comprises a visual matrix or alphanumeric identifier (para 0082 of Kabakov).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘300 as modified by JP ‘970, as applied to claim 1 above in view of Tabakman (US 2017/0064912).

Tabakman teaches an apparatus for autonomous controlled environment agriculture (abstract and figs) including an LED light module (900, para 0228) configured to provide photosynthetically active radiation to said track assembly tray assemblies (para 0101).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed include a light source to the system of DE ‘300 as modified by JP ‘970 and to make the light source an LED to provide PAR, as taught by Tabakman, since it is known that “increasing energy in the PAR range increases plant photosynthesis” (para 0101 of Tabakman) and as such is beneficial to optimum plant growth.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘300 as modified by JP ‘970, as applied to claim 21 above, in further view of Pollack et al. (US 3660934).
For claim 23, DE ‘300 as modified by JP ‘970 is silent about wherein the frame insert comprises a bin.
Pollack teaches a tray (11) including a frame (bottom 13) and a frame insert (16, fig. 1) wherein the frame insert includes a bin (any one of the 6 plant bins on 16 as seen in fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the plant insert of DE ‘300 as modified by JP ‘970 include a bin, as taught by Pollack, in order better support plant material in the frame insert. The bin will help prevent loss of growth medium from the plant/frame insert. 
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘300 as modified by JP ‘970, as applied to claim 1 above, in view of CN 100407896 (provided herein, see English translation provided herein, hereafter referred to as CN ‘896).
For claim 29, DE ‘300 as modified by JP ‘970 is silent about a low pressure fluidic system comprising a sheet configured to function as a channel for waste fluids, a fluidic drain and inlet, and fluidic emitters configured to deliver a chemical solution to the tray assemblies.
	CN ‘896 teaches about a low pressure fluidic system (description and figs.) comprising a sheet (32) configured to function as a channel for waste fluids (figs. 5-8), a fluidic drain (32a) and inlet (33a or inlet area of channel 32) and fluidic emitters (33a) configured to deliver a chemical solution to the tray assemblies (can deliver chemical solution, “nutrient fluid fertilizer”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tray of DE ‘300 as modified by JP ‘970 include a sheet configured to function as a channel for waste fluids, a fluidic drain and inlet, and fluidic emitters, as taught by CN ‘896, in order to irrigate the plant. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/28/2021, with respect to the drawing objections and 112b rejections have been fully considered and are persuasive.  The objection and 112b rejection has been withdrawn. 
Applicant's further arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “DE '300 has plant trays 2 that hook together to form a chain as shown below in Fig. 3. Contrary to the Examiner's assertions, trays 2 are not moved along rails by a manipulator at the end of the rack but are moved vertically by rotating helical actuators 3 as shown in Figs. 4 and 2, below. Applicant submits that trays 2 are loaded manually onto a top shelf having guide rails 6. Trays are then lowered periodically by the helical actuators 3 until they reach the bottom set of guide rails 5 where the trays are unloaded manually on the same side of the rack that they were loaded.”
This is not found persuasive because DE ‘300 is not relied upon to teach an automatic first manipulator, DE ‘300 is only relied upon to teach the rack, track, and tray assemblies pushed in a serial chain. DE ‘300 must load the trays onto the rack in some manner, the first manipulator in DE ‘300 maybe a human, the modification with JP ‘970 teaches known automated manipulators for moving plant trays in growing systems. Furthermore, in response to Applicant’s argument that DE ‘300 includes additional structure (helical actuators) not required by Applicant’s invention, it must be noted that the combination of DE ‘300 and JP’970 teaches the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant, especially with “comprising” limitation.

Applicant argued that, “the manipulator of JP '970 only accesses trays one tray deep, and therefore JP '970 fails to teach how to use a manipulator to load and unload trays from a serial chain of trays, i.e. in a way that will link the trays in a serial chain by lowering the each tray onto the tray in front of it, or unlink the trays by lifting the tray from the tray in front of it. Likewise, in DE '300, since there is no manipulator at the end of the rack, there are also no teachings of how to load and unload trays onto and from a serial chain of trays by a manipulator.”
This is not found persuasive because the combination of DE ‘300 with the manipulator of JP ‘970 teaches adding the automated manipulator to a serial chain. The resultant combination is the 

Applicant argued that, “the whole purpose of DE '300 is to use sets of helical screws to lower the trays as the plants inside the trays grow taller. As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine these features and that further, the combination thereof would frustrate the principle of operation of DE '300 since a manipulator would render the helical screws obsolete, changing the principle of operation of DE '300 and making it unsatisfactory for its intended purpose. Further, by using helical screws to vertically index the trays, DE '300 explicitly teaches away from JP '970.”
This is not found persuasive because the manipulator of JP ‘970 would not render the helical screws of DE ‘300 obsolete. The manipulator would allow for the automatic import of trays onto the top end of the rack of DE ‘300. The helical screws would still perform their intended function while the manipulator gives the added benefit of allowing the farming structure to quickly and easily add trays to the top of the rack.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the addition of the manipulator of JP ‘970 would fully automate the delivery of trays to the rack of DE ‘300, which would allow for an increase in efficiency, productivity, and crops yields.

Simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).
The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
  
Applicant argued that, “Regarding dependent claims 6 and 25, the combined references do not teach how to lift and lower the trays to link them together as would be required for the operation of DE '300. There is also no teaching of how the manipulator can index a row of trays as in e.g. claim 25, as the manipulator of JP '970 only manipulates one tray, and DE '300 does not teach a manipulator at all.”
This is not found persuasive because the trays inserted onto the rack of DE ‘300 would require the manipulator to lift and lower. The manipulator must provide lift for the tray to put it on the top of the rack of DE ‘300. The manipulator must further lower so that another tray can be loaded thereon. Furthermore, for claim 25, the manipulator of JP ‘970 will index the trays of DE ‘300 just by pushing them onto the rack, it is capable of performing the function. All claim 25 requires is that the manipulator is “configured to exert a force on a tray assembly at the end of the serial chain until the tray assemblies within the serial chain have indexed one full tray assembly width”. The office notes there is no indexing required by this limitation only that the manipulator be configured with enough force to allow for only require the ability to perform.
Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
Applicant argued that, “Regarding claim 30, which has been place in independent form, Applicant submits that the DE '300 and JP '970 does not teach a second manipulator at a second end of the rack, i.e. two different ends of the rack. The Examiner holds that a second manipulator is a mere duplication of parts. However, both references only access trays from one end of a rack. Applicant submits that if one were to merely duplicate the manipulator of JP '970, one would place it on the same end of the rack as the first manipulator. Thus, the Examiner does not merely duplicate JP '970's manipulator, but changes the entire operation of the combination of DE '300 and JP '970. Applicant submits that the combination of DE '300 and JP '970 does not teach how to load and unload trays of a serial chain from one end of a rack let alone two ends of a rack, and in fact both references explicitly teach away from adding or removing trays from two ends of a rack because both explicitly require adding a tray from only one end. Applicant submits this modification is far beyond the teachings of the combination of DE '300 and JP '970.
This is not found persuasive because the limitation of the claim recites, “a second end of the rack opposite the first end”. This is a broad statement. A rack system will have multiple first and second ends, for instance in DE ‘300 the top loading end maybe considered a first end of the rack (arrow A in Fig. 1), the bottom loading end maybe be considered a second end of the rack (arrow B in fig. 1). The top 
Furthermore, first and second ends maybe considered the left most shelf 4 and the right most shelf 4 of DE ‘300. Again a user could desire to load both shelves simultaneously. It appears applicant is construing a narrower definition than that recited in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619